        Case 3:21-cv-01985-SK Document 1 Filed 03/22/21 Page 1 of 14



 1   Izaak D. Schwaiger, SBN 267888
     SCHWAIGER LAW FIRM
 2   130 Petaluma Avenue, Suite 1A
     Sebastopol, CA 95472
 3
     Tel. (707) 595-4414
 4   Facsimile: (707) 581-1983
     E-mail: izaak@izaakschwaiger.com
 5
     John H. Scott, SBN 72578
 6   SCOTT LAW FIRM
     1388 Sutter Street, Suite 715
 7
     San Francisco, California 94109
 8   Telephone: (415) 561-9601
     Facsimile: (415) 561-9609
 9   john@scottlawfirm.net
10   Attorneys for the Plaintiff JASON ANGLERO-WYRICK
11

12

13                                    UNITED STATES DISTRICT COURT
14                                   NORTHERN DISTRICT OF CALIFORNIA
15

16

17   JASON ANGLERO-WYRICK,                           Case No.
18                     PLAINTIFF,                    COMPLAINT FOR DAMAGES
19                                                   [UNDER 42 U.S.C. § 1983]
                  v.
20
     COUNTY OF SONOMA, JEREMY
21   JUCUTAN, NIKKO MILLER, and DOES 1-              JURY TRIAL DEMAND
     25, inclusive.
22

23                     Defendants.

24

25

26

27

28

                                           COMPLAINT FOR DAMAGES
                                                           Case 3:21-cv-01985-SK Document 1 Filed 03/22/21 Page 2 of 14



                                                    1
                                                                COMES NOW PLAINTIFF, Jason Anglero-Wyrick who complains of defendants, and
                                                    2
                                                        each of them, and alleges as follows:
                                                    3
                                                                                              JURISDICTION & VENUE
                                                    4
                                                           1.      This action is brought pursuant to 42 U.S.C. §§ 1983 and the Fourth Amendment to
                                                    5
                                                        the United States Constitution. Jurisdiction is based upon 28 U.S.C. §§ 1331 and 1343.
                                                    6
                                                           2.      The claims alleged herein arose in the County of Sonoma in the State of California.
                                                    7
                                                        Venue for this action lies in the United States District Court for the Northern District of
                                                    8
                                                        California under 28 U.S.C. §1391(b)(2).
                                                    9
                                                           3.      Pendant state claims were timely presented to the County of Sonoma pursuant to
                                                   10
                                                        California Government Code Sec. 910 et seq., and thereafter rejected.
                                                   11
                                                                                                      PARTIES
               130 P ETALUMA A VENUE , S UITE 1A
SCHWAIGER LAW FIRM




                                                   12
                                                           4.      Plaintiff Jason Anglero-Wyrick (hereinafter “Jason” or “Plaintiff”) is a resident of
                     S EBASTOPOL , CA 95472




                                                   13
                                                        Sonoma County, California.
                                                   14
                                                           5.      At all relevant times, Defendants Jucutan and Miller were deputy sheriffs and
                                                   15
                                                        employees of the County of Sonoma.
                                                   16
                                                           6.      The true names and capacities, whether individual, corporate, associate or otherwise,
                                                   17
                                                        of defendants Does 1 through 25 inclusive, are unknown to the Plaintiff, who therefore sues said
                                                   18
                                                        defendants by such fictitious names. Defendants DOES 1 through 25, and each of them, were
                                                   19   responsible in some manner for the injuries and damages alleged herein. Plaintiff is informed and
                                                   20   believes and thereupon alleges upon information and belief that each of them is responsible, in
                                                   21   some manner, for the injuries and damages alleged herein.
                                                   22      7.      In doing the acts and/or omissions alleged herein, the individual defendants, including
                                                   23   DOES 1 through 25, acted in concert with each of said other defendants herein.
                                                   24      8.      At all times during the incident, Deputy Jucutan and Deputy Miller acted under color
                                                   25   of state law in the course and scope of their duties as agents and employees of the County of
                                                   26   Sonoma.
                                                   27

                                                   28
                                                                                                         -1-
                                                                                                COMPLAINT FOR DAMAGES
                                                            Case 3:21-cv-01985-SK Document 1 Filed 03/22/21 Page 3 of 14



                                                    1
                                                                                               STATEMENT OF FACTS
                                                    2
                                                           9.      Jason Anglero-Wyrick is an African American man living in a predominantly white
                                                    3
                                                        county. Sonoma County’s population is approximately two percent African American. At the
                                                    4
                                                        time of these events he was thirty-five years old.
                                                    5
                                                           10.     On April 4, 2020, Sonoma County Sheriff’s deputies including Deputies Jucutan and
                                                    6
                                                        Miller were dispatched to Plaintiff’s residence after receiving a rambling 911 call from a man
                                                    7
                                                        named Clyde that Mr. Anglero-Wyrick had brandished a firearm at the reporting party from his
                                                    8
                                                        vehicle only moments before. The reporting party identified Plaintiff by his full name, spelling it
                                                    9
                                                        correctly, but was unable to identify the vehicle driven or whether the weapon used was a
                                                   10
                                                        handgun or a rifle. The reporting party then told dispatch that it may have been a gun, but that he
                                                   11
                                                        wasn’t sure. The reporting party identified Plaintiff as wearing a black hooded sweatshirt and red
               130 P ETALUMA A VENUE , S UITE 1A
SCHWAIGER LAW FIRM




                                                   12
                                                        shorts, and that he was with a woman who was wearing a camouflage sweater and black pants.
                     S EBASTOPOL , CA 95472




                                                   13
                                                        Dispatch broadcast this information to the deputies responding.
                                                   14
                                                           11.      Clyde was a known criminal and drug addict who had an ongoing disagreement with
                                                   15
                                                        Plaintiff. Earlier in the day, Clyde had driven by Plaintiff’s house and thrown a water bottle at
                                                   16
                                                        Plaintiff’s car. Only one week earlier, Plaintiff and his girlfriend were confronted by Clyde as he
                                                   17
                                                        hurled racial slurs at them while at a local pharmacy. On account of his behavior, Clyde was
                                                   18
                                                        kicked out of the pharmacy and told never to come back. Clyde’s call to 911 was a form of
                                                   19   “swatting”, a criminal harassment tactic of deceiving emergency services to get them to respond
                                                   20   to another person’s address to annoy, harass, injure, or kill the intended target, which in this case
                                                   21   was Plaintiff.
                                                   22      12.     When the deputies arrived at Plaintiff’s residence, Mr. Anglero-Wyrick was asleep
                                                   23   inside his house. He was awoken by his fiancée, Naustachia Green, shaking him awake, and to
                                                   24   the sound of a helicopter circling the neighborhood. Plaintiff put on shoes and went outside with
                                                   25   Ms. Green to see what was going on. Outside his front gate, Mr. Anglero-Wyrick was met with
                                                   26   several sheriff’s deputies with weapons drawn and pointed at him. Plaintiff put his hands in the
                                                   27   air. Ms. Green, afraid the deputies were going to shoot her fiancé, stepped in front of Plaintiff
                                                   28
                                                                                                          -2-
                                                                                              COMPLAINT FOR DAMAGES
                                                            Case 3:21-cv-01985-SK Document 1 Filed 03/22/21 Page 4 of 14



                                                    1
                                                        with her hands raised in the air as well. Unlike the description provided in the 911 call, Plaintiff
                                                    2
                                                        was dressed in black shorts and a white shirt. Ms. Green was dressed in grey pants and a black
                                                    3
                                                        and white t-shirt. Nevertheless, the deputies made no attempt to verify Clyde’s uncorroborated
                                                    4
                                                        report or inform the couple of the reason for their presence.
                                                    5
                                                            13.    At least three deputies held the couple at gunpoint as they stood at their front gate.
                                                    6
                                                        Deputy Villegianti pointed his firearm at the couple and yelled, “Get on the fucking ground!”
                                                    7
                                                        Another deputy commanded Plaintiff to get on his hands and knees and crawl to him across the
                                                    8
                                                        gravel walkway. Plaintiff, keeping his hands in the air, responded, “Don’t fucking talk to me like
                                                    9
                                                        that!” Ms. Green pleaded with the deputies to stop.
                                                   10
                                                            14.    Deputy Jucutan removed a black Belgian Malinois K9 named “Vader 1” from his patrol
                                                   11
                                                        vehicle. Vader began barking and growling and lunging at Plaintiff and Ms. Green. Deputy
               130 P ETALUMA A VENUE , S UITE 1A
SCHWAIGER LAW FIRM




                                                   12
                                                        Jucutan commanded Plaintiff to “get on the fucking ground!” Another deputy gestured to Plaintiff
                     S EBASTOPOL , CA 95472




                                                   13
                                                        and spoke to the dog, “Get ‘em!”
                                                   14
                                                            15.    Ms. Green cried out, “He’s not doing anything!” About that time, while Plaintiff and
                                                   15
                                                        Ms. Green both had their hands in the air, Deputy Miller fired his taser at Plaintiff. The barbs
                                                   16
                                                        from the device lodged in Mr. Anglero-Wyrick’s flesh and 50,000 volts of incapacitating
                                                   17
                                                        electricity surged through Plaintiff’s body. Only sixty seconds had passed from when the deputies
                                                   18
                                                        first made contact with the Plaintiff. No warning was given prior to the taser’s deployment.
                                                   19       16.    Mr. Anglero-Wyrick fell to the ground face down with his arms still outstretched. Just
                                                   20   as the taser was ending its cycle, Deputy Jucutan without warning released his K9 “Vader” on
                                                   21   Plaintiff, who remained prone on the ground with his arms out to his sides. Vader clamped his
                                                   22   jaws down on Mr. Angelro-Wyrick’s right calf as Deputy Jucutan called out, “Good boy! Good
                                                   23   boy!”
                                                   24       17.    With the K9’s teeth sunk deep into Plaintiff’s leg, the dog began pulling and twisting
                                                   25   and shaking its head, tearing open the deep puncture wounds. Mr. Anglero screamed in pain, but
                                                   26

                                                   27   1
                                                         Vader’s namesake is the iconic antagonist from the Star Wars series, Darth Vader, famously
                                                   28   known for his violence and cruelty.
                                                                                                          -3-
                                                                                              COMPLAINT FOR DAMAGES
                                                            Case 3:21-cv-01985-SK Document 1 Filed 03/22/21 Page 5 of 14



                                                    1
                                                        somehow summoned the discipline to place both of his hands in the small of his back and to cross
                                                    2
                                                        his ankles over one another to demonstrate that he was not a threat.
                                                    3
                                                            18.      Plaintiff’s fifteen-year-old stepdaughter, d’Ayona, who had been standing behind the
                                                    4
                                                        couple began screaming, “This is harassment! Get the dog off him!” and filmed the event on her
                                                    5
                                                        cell phone. In response, Deputy Miller raised his taser and pointed it the child. After twenty
                                                    6
                                                        seconds of the K9 continuing to tear through the flesh of Plaintiff’s leg, Deputies handcuffed
                                                    7
                                                        Plaintiff as he remained prone on the ground. After thirty seconds the dog had still not released its
                                                    8
                                                        grasp, and continued to tear into Plaintiff’s leg. Deputy Jucutan began pulling on Vader’s collar,
                                                    9
                                                        lifting the dog and Plaintiff’s leg off the ground and causing the K9’s teeth to tear open the
                                                   10
                                                        growing wound even more. Jucutan continued to pull on the K9’s collar, causing further injury
                                                   11
                                                        and pain to Plaintiff who cried from the ground, “Please! Your dog is eating my leg!” Jucutan
               130 P ETALUMA A VENUE , S UITE 1A
SCHWAIGER LAW FIRM




                                                   12
                                                        continued to pull on the K9 that was still locked onto Plaintiff’s leg, and Plaintiff’s body was
                     S EBASTOPOL , CA 95472




                                                   13
                                                        rolled slightly to the side as a result. Deputies began yelling, “Get your face on the ground!” and
                                                   14
                                                        Deputy Miller stepped on the back of Plaintiff’s other leg to pin him down as the dog continued
                                                   15
                                                        to tear at Jason’s flesh. “My leg!” cried Jason. “Your dog’s eating my leg! Please! I’m not doing
                                                   16
                                                        anything!”
                                                   17
                                                            19.      The K9 released its grasp only after a full ninety seconds had passed. Jason lay face
                                                   18
                                                        down on the gravel as blood began to pool underneath him and Deputy Miller kneeled on his
                                                   19   back, holding him down to the ground. Mr. Anglero-Wyrick called out, “You guys fucked up
                                                   20   right now.” D’ayona sobbed, “This is harassment! We didn’t do anything! We got attacked! This
                                                   21   is harassing!” In response, a deputy told her to go back in the house. Another deputy attempted to
                                                   22   prevent her from recording. “No!” she cried out. “Your dog just bit my stepdad! This is
                                                   23   harassment! You guys are harassing us and our family! He did not do anything! I’m a minor! I
                                                   24   live in this house! You guys are supposed to protect me! And my family! That’s my stepdad! He
                                                   25   takes care of me, and my mom, and my grandmother! There is no reason for him to be getting
                                                   26   hurt like this!”
                                                   27

                                                   28
                                                                                                          -4-
                                                                                               COMPLAINT FOR DAMAGES
                                                            Case 3:21-cv-01985-SK Document 1 Filed 03/22/21 Page 6 of 14



                                                    1
                                                            20.     Another deputy stepped in front of d’Ayona to block her ability to record, ordering her
                                                    2
                                                        to back up. “Move!” said the fifteen-year-old. “I have the right to record this. You can step out of
                                                    3
                                                        my way, please and thank you so I can record this.” Another deputy responded, “We can let you
                                                    4
                                                        record it, just do us a favor and don’t try to incite a riot, okay?” D’ayona responded, “I’m fifteen
                                                    5
                                                        years old. I should not be witnessing this!” to which the deputy responded, “It’s your choice.”
                                                    6
                                                            21.     D’ayona replied. “You guys kill black people every day! This is not okay! We have
                                                    7
                                                        the same rights as everybody else in this country does! This is not okay!”
                                                    8
                                                            22.    Deputies searched Plaintiff’s residence and failed to locate any weapons of any kind,
                                                    9
                                                        let alone a gun. Deputies recontacted the reporting party, who became uncooperative and refused
                                                   10
                                                        to speak with them. Nevertheless, Deputies Jucutan, Miller, and others whose identities are not
                                                   11
                                                        presently known, conspired to arrest Plaintiff and have him prosecuted for crimes that he did not
               130 P ETALUMA A VENUE , S UITE 1A
SCHWAIGER LAW FIRM




                                                   12
                                                        commit, so as to punish Mr. Anglero-Wyrick for refusing their commands to crawl on the ground,
                     S EBASTOPOL , CA 95472




                                                   13
                                                        and more importantly to secure a conviction that might bar a civil lawsuit for excessive force.
                                                   14
                                                            23.    Accordingly, Deputies Jucutan, Miller, and others arrested Plaintiff for two counts of
                                                   15
                                                        California Penal Code Sec. 69, resisting an executive officer by the use of force and violence.
                                                   16
                                                        Owing to his injuries, Mr. Anglero-Wyrick could not be booked at the jail, so he was taken to a
                                                   17
                                                        local hospital where he remained for several weeks before being released. Plaintiff’s fiancée was
                                                   18
                                                        arrested for battery on a police officer and taken to jail.
                                                   19       24.    The Sonoma County District Attorney’s Office filed a felony complaint against Mr.
                                                   20   Angelro-Wyrick on April 6, 2020. A spokesperson for the office said, “The evidence received so
                                                   21   far indicates that those officers attempted to detain him and he physically resisted them.” On
                                                   22   information and belief, the Sonoma County District Attorney’s Office had not yet reviewed the
                                                   23   body-worn camera videos of these events when their charging decision was made.
                                                   24       25.    Immediately following the incident, the Sonoma County Sheriff’s Office enlisted the
                                                   25   help of Cole Pro Media and Critical Incident Videos, LLC, to craft a press release designed to
                                                   26   whitewash the actions of the deputies, and to vilify Plaintiff. In their press release, the Sheriff’s
                                                   27   Office wrote, “Anglero-Wyrick is known to law enforcement and has a history of violent felonies.
                                                   28
                                                                                                           -5-
                                                                                               COMPLAINT FOR DAMAGES
                                                            Case 3:21-cv-01985-SK Document 1 Filed 03/22/21 Page 7 of 14



                                                    1
                                                        They learned he is on parole for assault with a deadly weapon… Vader bit him on the right leg
                                                    2
                                                        but he continued to kick with his left leg. After a struggle, deputies were ultimately able to
                                                    3
                                                        handcuff Anglero-Wyrick.”
                                                    4
                                                           26.     But the same day, d’Ayona published her 18-minute video of the encounter to
                                                    5
                                                        YouTube, where it was shared by journalist and civil rights activist Shaun King and quickly went
                                                    6
                                                        viral, receiving more than 2.8 million views in just a few short days. Comments to the Sheriff’s
                                                    7
                                                        official Facebook page began accusing the department of a whitewash. “Lies.” One commenter
                                                    8
                                                        said. “The video says different.”
                                                    9
                                                           27.     In response, the Sheriff’s Office released their own professionally edited video the
                                                   10
                                                        following day, designed to vilify Plaintiff, and posted it to the department’s official Facebook
                                                   11
                                                        page, commenting, “Vader did a great job. Time for a treat!”
               130 P ETALUMA A VENUE , S UITE 1A
SCHWAIGER LAW FIRM




                                                   12
                                                           28.     On June 2, 2020, having reviewed the videos depicting these events, the Sonoma
                     S EBASTOPOL , CA 95472




                                                   13
                                                        County District Attorney’s Office moved to dismiss all charges against Plaintiff, citing a lack of
                                                   14
                                                        sufficient evidence.
                                                   15
                                                                                             STATEMENT OF DAMAGES
                                                   16
                                                           29.     As a result of the acts and/or omissions alleged herein, Plaintiff suffered general
                                                   17
                                                        damages including pain, disfigurement, fear, anxiety, humiliation, and disability in an amount
                                                   18
                                                        according to proof.
                                                   19      30.     Plaintiff suffered multiple puncture wounds, and ultimately lost significant muscle
                                                   20   mass in his left leg. The K9’s attack left a hole as big as a baseball in Jason’s leg, requiring
                                                   21   multiple reconstructive surgeries to repair. Plaintiff’s leg remains grossly disfigured from
                                                   22   scarring, and he suffers permanent nerve damage and loss of mobility on account of the acts of
                                                   23   these defendants.
                                                   24      31.     Plaintiff’s serious physical injuries will likely necessitate continuing medical treatment
                                                   25   and related expenses in amounts to be determined according to proof.
                                                   26      32.     The acts and omissions of Deputies Miller, Jucutan, and others were willful, wanton,
                                                   27   reckless, malicious, oppressive and/or done with a conscious or reckless disregard for the rights
                                                   28
                                                                                                          -6-
                                                                                              COMPLAINT FOR DAMAGES
                                                            Case 3:21-cv-01985-SK Document 1 Filed 03/22/21 Page 8 of 14



                                                    1
                                                        of Plaintiff. Plaintiff therefore prays for an award of punitive and exemplary damages against
                                                    2
                                                        these defendants in an amount according to proof.
                                                    3
                                                           33.      Plaintiff has retained private counsel to represent him in this matter and is entitled to
                                                    4
                                                        an award of attorneys’ fees and costs.
                                                    5

                                                    6                                           CAUSES OF ACTION
                                                                                              FIRST CAUSE OF ACTION
                                                    7
                                                         [42 U.S.C. §1983 –FOURTH AMENDMENT – EXCESSIVE FORCE – AGAINST DEPUTIES MILLER AND
                                                    8
                                                                                             JUCUTAN]
                                                    9      34.      Plaintiff hereby alleges and incorporates by reference as though fully set forth herein
                                                   10   all prior paragraphs of this Complaint.
                                                   11      35.      Deputies Miller and Jucutan violated the Plaintiff’s clearly established right to be free
               130 P ETALUMA A VENUE , S UITE 1A
SCHWAIGER LAW FIRM




                                                   12   from the intentional and unreasonable use of excessive force as guaranteed by the Fourth
                     S EBASTOPOL , CA 95472




                                                   13   Amendment to the United States Constitution.
                                                   14      36.      An objectively reasonable officer would have known that the use of force upon the
                                                   15   Plaintiff was excessive and could cause serious injury.
                                                   16      37.      These defendants acted willfully, wantonly, maliciously, oppressively, and with
                                                   17   conscious disregard to the Plaintiff’s rights.
                                                   18      38.      These defendants’ misconduct was the moving force that caused Plaintiff’s injuries.
                                                   19            WHEREFORE, Plaintiff prays for relief as hereinafter set forth.
                                                   20
                                                                                           SECOND CAUSE OF ACTION
                                                   21            [42 U.S.C. §1983 – FAILURE TO INTERVENE – DEFENDANTS MILLER AND DOES 1-25]

                                                   22      39.      Plaintiffs hereby allege and incorporate by reference as though fully set forth herein all

                                                   23   prior paragraphs of this Complaint.

                                                   24      40.      Defendant Miller and Does 1-25 had a duty to intercede when Deputy Jucutan’s K9 did

                                                   25   not release its bite and continued tearing at Plaintiff’s leg after Plaintiff had plainly demonstrated

                                                   26   that he was not resisting by crossing his ankles and putting his hands in the small of his back, and

                                                   27   especially after that point at which Plaintiff was handcuffed. Defendant Miller and Does 1-25 had

                                                   28   the time, ability, and opportunity to observe what was happening to Plaintiff and to stop it. They
                                                                                                          -7-
                                                                                               COMPLAINT FOR DAMAGES
                                                            Case 3:21-cv-01985-SK Document 1 Filed 03/22/21 Page 9 of 14



                                                    1
                                                        owed Plaintiff that basic duty. But these defendants stood by, and Defendant Miller in fact stood
                                                    2
                                                        on Plaintiff as he was mauled by the police dog for well over a minute, and these defendants did
                                                    3
                                                        nothing to stop the outrageous assault occurring before them.
                                                    4
                                                            41.      Any objectively reasonable officer would have known it was necessary to intercede
                                                    5
                                                        and intervene to stop Plaintiff from being seriously injured or killed.
                                                    6
                                                            42.      Defendants Miller and Does 1-25’s failure to intercede and intervene were moving
                                                    7
                                                        forces that caused Plaintiff’s injuries and needless suffering.
                                                    8
                                                                  WHEREFORE, Plaintiff prays for relief as hereinafter set forth.
                                                    9
                                                                                           THIRD CAUSE OF ACTION
                                                   10                            [42 U.S.C. § 1983 – MALICIOUS PROSECUTION –
                                                                               AGAINST DEPUTIES MILLER, JUCUTAN, AND DOES 1-25]
                                                   11
               130 P ETALUMA A VENUE , S UITE 1A




                                                            43.      Plaintiff hereby re-alleges and incorporates by reference as though fully set forth
SCHWAIGER LAW FIRM




                                                   12
                     S EBASTOPOL , CA 95472




                                                        herein all prior paragraphs of this Complaint.
                                                   13
                                                            44.      Deputies Miller, Jucutan, and Does 1-25 caused Mr. Anglero-Wyrick to be prosecuted
                                                   14
                                                        knowing that the prosecution was unsupported by probable cause. In so doing, these deputies
                                                   15
                                                        acted out of malice in an effort to retaliate against Mr. Anglero-Wyrick for refusing to follow
                                                   16
                                                        orders to crawl on the ground and because of his race. These deputies further acted out of malice
                                                   17
                                                        by initiating the prosecution so as to deny Mr. Anglero-Wyrick the ability to seek redress in the
                                                   18
                                                        courts for their use of excessive force, and to cover for this constitutional violation.
                                                   19
                                                            45.      As a direct and proximate result of these acts and omissions, Plaintiff was denied his
                                                   20
                                                        most basic constitutional rights and as a result, needlessly faced mental and emotional distress,
                                                   21
                                                        humiliation, embarrassment, and anxiety.
                                                   22
                                                            46.      These defendants acted willfully, wantonly, maliciously, oppressively, and with
                                                   23
                                                        conscious disregard to the Plaintiff’s rights.
                                                   24
                                                            47.      This fraudulent and malicious action against Plaintiff was ultimately dismissed in
                                                   25
                                                        Plaintiff’s favor.
                                                   26
                                                                  WHEREFORE, Plaintiff prays for relief as hereinafter set forth.
                                                   27

                                                   28
                                                                                                          -8-
                                                                                               COMPLAINT FOR DAMAGES
                                                           Case 3:21-cv-01985-SK Document 1 Filed 03/22/21 Page 10 of 14



                                                    1                                   FOURTH CAUSE OF ACTION
                                                         [42 U.S.C. § 1983 – MUNICIPAL LIABILITY FOR UNCONSTITUTIONAL CUSTOMS AND PRACTICES –
                                                    2                                  AGAINST COUNTY OF SONOMA]
                                                    3      48.     Plaintiff hereby re-alleges and incorporates by reference as though fully set forth
                                                    4   herein all prior paragraphs of this Complaint.
                                                    5      49.     Through its final policymakers the County of Sonoma, acting with deliberate
                                                    6   indifference to the rights of Mr. Anglero-Wyrick, and of the public in general, knowingly
                                                    7   maintained, enforced, and applied customs and practices of:
                                                    8              a. Encouraging, accommodating, or ratifying the use of excessive, unreasonable, and
                                                    9                  sometimes deadly force by its deputies;
                                                   10              b. Encouraging, accommodating, or facilitating a code of silence among deputies,
                                                   11                  employees, and supervisors, pursuant to which false reports were generated,
               130 P ETALUMA A VENUE , S UITE 1A
SCHWAIGER LAW FIRM




                                                   12                  excessive and unreasonable force was covered up, whistleblowers were punished,
                     S EBASTOPOL , CA 95472




                                                   13                  internal investigations were performed with predetermined outcomes, and
                                                   14                  documented instances of perjury and dishonesty were ignored. On information and
                                                   15                  belief, no Sonoma County deputy has ever reported another for the use of
                                                   16                  excessive or unnecessary force;
                                                   17              c. Employing and retaining deputies who the County knew or in the exercise of
                                                   18                  reasonable care should have known were violent, abused their authority, and

                                                   19                  mistreated members of the public;

                                                   20              d. Inadequately supervising, training, and disciplining deputies who the County knew

                                                   21                  or in the exercise of reasonable care should have known were violent, abused their

                                                   22                  authority, and mistreated members of the public;

                                                   23              e. Maintaining grossly inadequate procedures for reporting, supervising,

                                                   24                  investigating, reviewing, disciplining and controlling the reckless and intentional

                                                   25                  misconduct by deputies;

                                                   26              f. And by NEVER disciplining deputies for excessive force, no matter the

                                                   27                  circumstances, thereby adopting a de facto policy that deputies would never be

                                                   28                  disciplined no matter how much force they used no matter what. Deputies Miller
                                                                                                         -9-
                                                                                             COMPLAINT FOR DAMAGES
                                                           Case 3:21-cv-01985-SK Document 1 Filed 03/22/21 Page 11 of 14



                                                    1
                                                                         and Jucutan were aware of this practice, and therefore reasonably believed that
                                                    2
                                                                         they would not be held accountable for any force they used, no matter how
                                                    3
                                                                         egregious.
                                                    4
                                                            50.      By reason of the aforementioned customs and practices, Plaintiff was grievously
                                                    5
                                                        injured and subjected to unbearable, unnecessary, and excruciating pain and suffering.
                                                    6
                                                            51.      The County of Sonoma through officials named and unnamed had actual or
                                                    7
                                                        constructive knowledge of the constitutionally deficient customs and practices alleged above. But
                                                    8
                                                        despite this knowledge, the County of Sonoma accepted and condoned these illegal customs and
                                                    9
                                                        practices, thereby ratifying them, and acted with deliberate indifference to the foreseeable effects
                                                   10
                                                        and consequences of these policies with respect to rights of Plaintiff, and the general public.
                                                   11
                                                            52.      These customs and practices were so closely related to the deprivation of Plaintiffs’
               130 P ETALUMA A VENUE , S UITE 1A
SCHWAIGER LAW FIRM




                                                   12
                                                        rights as to be the moving force that caused the ultimate injuries to Plaintiff.
                     S EBASTOPOL , CA 95472




                                                   13
                                                            53.      By reason of the aforementioned acts and omissions, Mr. Anglero-Wyrick was
                                                   14
                                                        brutally attacked and injured without legal justification.
                                                   15
                                                                  WHEREFORE, Plaintiffs pray for relief as hereinafter set forth.
                                                   16
                                                                                         PENDENT STATE CLAIMS
                                                   17                                      FIFTH CAUSE OF ACTION
                                                                      [NEGLIGENCE PER SE – DEFENDANTS COUNTY OF SONOMA AND JUCUTAN]
                                                   18
                                                            54.      Plaintiff hereby re-alleges and incorporates by reference as though fully set forth
                                                   19
                                                        herein all prior paragraphs of this Complaint.
                                                   20
                                                            55.      Defendant Jucutan, while working in the course and scope of his employment as a
                                                   21
                                                        Sonoma County deputy sheriff, employed negligent tactics and intentionally and/or without due
                                                   22
                                                        care seriously injured Jason Anglero-Wyrick. Jason’s injuries directly resulted from Jucutan’s
                                                   23
                                                        unsafe, improper, unnecessary, and negligent tactics, and as a result of these intentional and
                                                   24
                                                        negligent acts, Plaintiff suffered serious and lasting injury and disfigurement. Jucutan lacked any
                                                   25
                                                        reasonable justification for the injuries he inflicted on Plaintiff.
                                                   26
                                                            56.      Jucutan’s actions were in direct violation of Cal. Pen. Code § 203, mayhem.
                                                   27

                                                   28
                                                                                                           - 10 -
                                                                                               COMPLAINT FOR DAMAGES
                                                           Case 3:21-cv-01985-SK Document 1 Filed 03/22/21 Page 12 of 14



                                                    1
                                                           57.      Jucutan’s actions were in direct violation of Cal. Pen. Code § 243(d), battery causing
                                                    2
                                                        serious bodily injury.
                                                    3
                                                           58.      Jucutan’s actions were in direct violation of Cal. Pen. Code § 245(a)(1), assault with a
                                                    4
                                                        deadly weapon.
                                                    5
                                                           59.      Jucutan’s actions were in direct violation of Cal. Pen. Code § 245(a)(4), assault with
                                                    6
                                                        force likely to cause great bodily injury.
                                                    7
                                                           60.      Jucutan’s actions were in direct violation of Cal. Pen. Code § 399.5, failure to exercise
                                                    8
                                                        ordinary care with trained attack dog that bites human being.
                                                    9
                                                           61.      The violations of these laws were a substantial factor in causing Plaintiff’s injuries.
                                                   10
                                                           62.      The County of Sonoma is vicariously liable for the unlawful acts and omissions of
                                                   11
                                                        Deputy Jucutan as alleged herein.
               130 P ETALUMA A VENUE , S UITE 1A
SCHWAIGER LAW FIRM




                                                   12
                                                                 WHEREFORE, Plaintiff prays for relief as hereinafter set forth.
                     S EBASTOPOL , CA 95472




                                                   13
                                                                                          SIXTH CAUSE OF ACTION
                                                   14                    [NEGLIGENCE – DEFENDANTS COUNTY OF SONOMA AND JUCUTAN]
                                                   15      63.      Plaintiff hereby re-alleges and incorporates by reference as though fully set forth
                                                   16   herein all prior paragraphs of this Complaint except for any and all allegations of intentional,
                                                   17   malicious, extreme, outrageous, wanton, and oppressive conduct by defendants, and any and all
                                                   18   allegations requesting punitive damages.

                                                   19      64.      The present action is brought pursuant to §§ 820 and 815.2 of the California

                                                   20   Government Code. Pursuant to section 820 of the California Government Code, as a public

                                                   21   employee, Defendant Jucutan is liable for injuries caused by his acts or omissions to the same

                                                   22   extent as a private person. At all times mentioned herein, Deputy Jucutan was acting within the

                                                   23   course and scope of his employment and/or agency with Defendant County of Sonoma. As such

                                                   24   the County is liable in respondeat superior for the injuries caused by the acts and omissions of

                                                   25   this defendant pursuant to § 815.2 of the California Government Code.

                                                   26      65.      Defendant Jucutan negligently and without due care released a K9 officer on Plaintiff,

                                                   27   without warning and without legal justification. Plaintiff was seriously injured as a proximate and

                                                   28   direct cause of this negligent conduct.
                                                                                                         - 11 -
                                                                                              COMPLAINT FOR DAMAGES
                                                           Case 3:21-cv-01985-SK Document 1 Filed 03/22/21 Page 13 of 14



                                                    1
                                                           66.         The violent, prolonged, and needless mauling of Plaintiff occurred as a result of the
                                                    2
                                                        absence of due care for the safety of others, and constituted an unreasonable, unwarranted, and
                                                    3
                                                        excessive use of force which manifested an unreasonable risk of injury to Plaintiff.
                                                    4
                                                                  WHEREFORE, Plaintiff prays for relief as hereinafter set forth.
                                                    5
                                                                                      SEVENTH CAUSE OF ACTION
                                                    6       [BANE ACT (CAL. CIVIL CODE § 52.1) – DEFENDANTS MILLER, JUCUTAN, AND DOES 1-25]
                                                    7      67.         Plaintiff hereby re-alleges and incorporates by reference as though fully set forth
                                                    8   herein all prior paragraphs of this Complaint.
                                                    9      68.         Defendants’ above-described conduct constituted interference, and attempted
                                                   10   interference, by threats, intimidation and coercion, with Plaintiff’s free exercise and enjoyment of
                                                   11   rights secured by the Constitution and laws of the United States and of the State of California, in
               130 P ETALUMA A VENUE , S UITE 1A
SCHWAIGER LAW FIRM




                                                   12   violation of California Civil Code § 52.1.
                     S EBASTOPOL , CA 95472




                                                   13      69.         As a direct and proximate result of Defendants’ violation of Civil Code § 52.1,
                                                   14   Plaintiff suffered deprivations of his constitutional rights, and suffered damages as set forth
                                                   15   herein.
                                                   16      70.         Plaintiff is entitled to an award of his reasonable attorney’s fees pursuant to Civil
                                                   17   Code § 52.1(h).
                                                   18      71.         Plaintiff is entitled to treble damages, but in no case less than $4,000.00, and an award

                                                   19   of his reasonable attorney’s fees pursuant to Civil Code § 52(a).

                                                   20      72.         Under the provisions of California Civil Code §52(b), Defendant is further liable for

                                                   21   punitive damages for each violation of Civil Code §52.1, reasonable attorney’s fees and an

                                                   22   additional $25,000.00.

                                                   23             WHEREFORE, Plaintiff prays for relief as hereinafter set forth.

                                                   24                                              PRAYER FOR RELIEF

                                                   25             Plaintiff prays for relief as follows:

                                                   26             1.      For compensatory and economic damages according to proof;

                                                   27             2.      For general damages according to proof;

                                                   28             3.      For an award of exemplary or punitive damages against the individual defendants;
                                                                                                            - 12 -
                                                                                                 COMPLAINT FOR DAMAGES
                                                          Case 3:21-cv-01985-SK Document 1 Filed 03/22/21 Page 14 of 14



                                                    1
                                                              4.      For an award of attorneys’ fees and costs as permitted by law; and
                                                    2
                                                              5.      For such other and further relief as the Court may deem necessary and appropriate.
                                                    3
                                                                                             JURY TRIAL DEMANDED
                                                    4

                                                    5         Plaintiff hereby requests a jury trial on all issues so triable.

                                                    6
                                                        Dated: March 22, 2021                                 SCHWAIGER LAW FIRM
                                                    7

                                                    8

                                                    9                                                         By: /s/ Izaak D. Schwaiger
                                                                                                                      Izaak D. Schwaiger
                                                   10                                                                 Attorney for Plaintiff

                                                   11
               130 P ETALUMA A VENUE , S UITE 1A
SCHWAIGER LAW FIRM




                                                   12
                     S EBASTOPOL , CA 95472




                                                   13

                                                   14

                                                   15

                                                   16

                                                   17

                                                   18

                                                   19

                                                   20

                                                   21

                                                   22

                                                   23

                                                   24

                                                   25

                                                   26

                                                   27

                                                   28
                                                                                                         - 13 -
                                                                                              COMPLAINT FOR DAMAGES
